ELY, Circuit Judge
(dissenting):
I respectfully dissent. It is beyond doubt, as all agree, that one seeking to recover under Nevada’s public nuisance law must allege a “special injury” inflicted as the result of another’s tortious conduct in order successfully to maintain his claim. Fogg v. Nevada, C. & O. Ry., 20 Nev. 429, 23 P. 840 (1890). This injury must be different in character, not in degree only, from that suffered by the public generally. Id., 23 P. at 841, 842. Merely more inconvenience, such as delay and incidental expense arising from interference with one’s business enterprise, does not constitute the required special injury. Blanding v. City of Las Vegas, 52 Nev. 52, 280 P. 644 (1929).
In the present suit, the appellant sought to recover for extra expenses incurred in its performance of a contract. The complaint alleged that the appellees’ negligent conduct destroyed the only reasonable access to the other side of a river over which the appellant had contracted to build a new bridge, and that, therefore, the appellant could not perform its contract in the manner which was originally contemplated. I cannot join in my Brothers’ conclusion that one individual suffers special harm, different than that inflicted upon the general public, simply because the individual is forced to take a more circuitous route across a river.
Something more than mere “deference” should be accorded to a district judge’s analysis of the law of the state in which he sits. We have repeatedly remarked, in diversity cases, that “[w]e are required to attach great weight to the district judge’s determination as to the law of the particular state in which he sits.” Insurance Company of North America v. Thompson, 381 F.2d 677, 681 (9th Cir. 1967); C. R. Fedrick, Inc. v. Borg-Warner Corp., 552 F.2d 852, 856 (9th Cir. 1977); Mesa Oil Co. v. Business Men’s Assurance Co. of America, 476 F.2d 491, 494 (9th Cir. 1973), cert. denied, 414 U.S. 1003, 94 S.Ct. 358, 38 L.Ed.2d 239 (1973). “That determination ‘will be accepted on review unless shown to be clearly wrong’.” Owens v. White, 380 F.2d 310, 315 (9th Cir. 1967) citing Bellon v. Heinzig, 347 F.2d 4, 6, n. 3 (9th Cir. 1965); C. R. Fedrick, Inc. v. Borg-Warner Corp., 552 F.2d at 856. Not only am I unable to say that the trial judge was clearly wrong in finding that the appellant in this case did not state a claim under Nevada’s public nuisance law, but also, I conclude that Dis*814trict Judge Thompson’s decision was right. While it is true that no Nevada decisions directly address the question of whether extra expense incurred in the performance of a contract constitutes special injury, I think it clear that Fogg and Blanding, when read together, establish the proposition that, under Nevada’s law, one cannot recover under the public nuisance theory absent a showing of inability to perform a specific contract or extreme interference with the performance of the contract. Such necessary allegations were not specifically made, and could not have been so made, in this case.
I would affirm.